PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Retsina, et al. 
Application No. 15/943,754
Filed: April 03, 2018
Attorney Docket No. 0148-DIV 
:
:
:     DECISION ON PETITION
:
:




This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed February 04, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to file an Inventor’s Oath/Declaration or Substitute Statement no later than the date the issue fee was paid, as required by the Notice Requiring Inventor’s Oath or Declaration mailed June 18, 2020. Since the issue fee of $500 was paid on September 18, 2020, the application became abandoned by operation of law on September 19, 2020. A courtesy Notice of Abandonment was mailed on October 27, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

The petition fails to satisfy requirement (1). Applicant has submitted a new substitute statement on February 04, 2021. However, this Substitute Statement for Theodora Retsina also is not properly signed because the Applicant name on the Substitute Statement (API Intellectual Property Holdings, LLC) differs from the Applicant name on record (Granbio Property Holdings, LLC).  Therefore, the Substitute Statement cannot be accepted at this time. In the second renewed petition, petitioner must submit a properly signed submission.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at (571) 272-1619. 


/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)